DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is the allowance action on the merits of Application No. 16/835,604 filed on 03/31/2020.
Amendments filed on 09/28/2021 has been acknowledged and accepted. Claim 1 has been amended and claims 5, 8 and 15 have been cancelled. Claims 1-4, 6-7, 9-14, and 16 are currently pending and have been considered below. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no. PCT/CA2018/000035, filed on 02/22/2018 (along with two provisional applications no 62/462,523 and 62/489,764, filed on 02/23/2017 and 04/25/2017, respectively).


                   Examiner’s reasons for allowance
Claims 1-4, 6-7, 9-14 and 16 are allowed. The following is an examiner’s statement of reasons for allowances: 
The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P./Examiner, Art Unit 3655 
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655